Exhibit4.2 BOOTS & COOTS, INC., AS ISSUER AND THE SUBSIDIARY GUARANTORS NAMED HEREIN, AS SUBSIDIARY GUARANTORS TO [TRUSTEE’S NAME], AS TRUSTEE SUBORDINATED INDENTURE DATED AS OF, 20 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions SECTION 102. Compliance Certificates and Opinions SECTION 103. Form of Documents Delivered to Trustee SECTION 104. Acts of Holders; Record Dates SECTION 105. Notices, Etc., to Trustee and Company SECTION 106. Notice to Holders; Waiver SECTION 107. Conflict with Trust Indenture Act SECTION 108. Effect of Headings and Table of Contents SECTION 109. Successors and Assigns SECTION 110. Separability Clause SECTION 111. Benefits of Indenture SECTION 112. Governing Law SECTION 113. Legal Holidays ARTICLE TWO SECURITY FORMS SECTION 201. Forms Generally SECTION 202. Form of Face of Security SECTION 203. Form of Reverse of Security SECTION 204. Form of Subsidiary Guarantee SECTION 205. Form of Legend for Global Securities SECTION 206. Form of Trustee’s Certificate of Authentication SECTION 207. Form of Conversion Notice ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series SECTION 302. Denominations SECTION 303. Execution, Authentication, Delivery and Dating SECTION 304. Temporary Securities SECTION 305. Registration, Registration of Transfer and Exchange SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities SECTION 307. Payment of Interest; Interest Rights Preserved SECTION 308. Persons Deemed Owners SECTION 309. Cancellation SECTION 310. Computation of Interest ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture SECTION 402. Application of Trust Money i ARTICLE FIVE REMEDIES SECTION 501. Events of Default SECTION 502. Acceleration of Maturity; Rescission and Annulment SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee SECTION 504. Trustee May File Proofs of Claim SECTION 505. Trustee May Enforce Claims Without Possession of Securities SECTION 506. Application of Money Collected SECTION 507. Limitation on Suits SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest SECTION 509. Restoration of Rights and Remedies SECTION 510. Rights and Remedies Cumulative SECTION 511. Delay or Omission Not Waiver SECTION 512. Control by Holders SECTION 513. Waiver of Past Defaults SECTION 514. Undertaking for Costs SECTION 515. Waiver of Usury, Stay or Extension Laws ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties and Responsibilities SECTION 602. Notice of Defaults SECTION 603. Certain Rights of Trustee SECTION 604. Not Responsible for Recitals or Issuance of Securities SECTION 605. May Hold Securities SECTION 606. Money Held in Trust SECTION 607. Compensation and Reimbursement SECTION 608. Conflicting Interests SECTION 609. Corporate Trustee Required; Eligibility SECTION 610. Resignation and Removal; Appointment of Successor SECTION 611. Acceptance of Appointment by Successor SECTION 612. Merger, Conversion, Consolidation or Succession to Business SECTION 613. Preferential Collection of Claims Against Company and Subsidiary Guarantors SECTION 614. Appointment of Authenticating Agent ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Company to Furnish Trustee Names and Addresses of Holders SECTION 702. Preservation of Information; Communications to Holders SECTION 703. Reports by Trustee SECTION 704. Reports by Company and Subsidiary Guarantors ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE SECTION 801. Company May Consolidate, Etc., Only on Certain Terms SECTION 802. Subsidiary Guarantors May Consolidate, Etc., Only on Certain Terms SECTION 803. Successor Substituted ii ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders SECTION 902. Supplemental Indentures With Consent of Holders SECTION 903. Execution of Supplemental Indentures SECTION 904. Effect of Supplemental Indentures SECTION 905. Conformity with Trust Indenture Act SECTION 906. Reference in Securities to Supplemental Indentures ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium and Interest SECTION 1002. Maintenance of Office or Agency SECTION 1003. Money for Securities Payments to Be Held in Trust SECTION 1004. Statement by Officers as to Default SECTION 1005. Existence SECTION 1006. Maintenance of Properties SECTION 1007. Payment of Taxes and Other Claims SECTION 1008. Maintenance of Insurance SECTION 1009. Waiver of Certain Covenants ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article SECTION 1102. Election to Redeem; Notice to Trustee SECTION 1103. Selection by Trustee of Securities to Be Redeemed SECTION 1104. Notice of Redemption SECTION 1105. Deposit of Redemption Price SECTION 1106. Securities Payable on Redemption Date SECTION 1107. Securities Redeemed in Part ARTICLE TWELVE SUBORDINATION OF SECURITIES SECTION 1201. Applicability of Article SECTION 1202. Securities Subordinate to Senior Debt SECTION 1203. Payment Over of Proceeds Upon Dissolution, Etc. SECTION 1204. No Payment When Senior Debt of the Company in Default SECTION 1205. Payment Permitted If No Default SECTION 1206. Subrogation to Rights of Holders of Senior Debt of the Company SECTION 1207. Provisions Solely to Define Relative Rights SECTION 1208. Trustee to Effectuate Subordination SECTION 1209. No Waiver of Subordination Provisions SECTION 1210. Notice to Trustee SECTION 1211. Reliance on Judicial Order or Certificate of Liquidating Agent SECTION 1212. Trustee Not Fiduciary for Holders of Senior Debt of the Company SECTION 1213. Rights of Trustee as Holder of Senior Debt of the Company; Preservation of Trustee’s Rights iii SECTION 1214. ArticleApplicable to Paying Agents SECTION 1215. Defeasance of this ArticleTwelve ARTICLE THIRTEEN SUBSIDIARY GUARANTEES SECTION 1301. Applicability of Article SECTION 1302. Subsidiary Guarantees SECTION 1303. Execution and Delivery of Subsidiary Guarantees SECTION 1304. Release of Subsidiary Guarantors SECTION 1305. Additional Subsidiary Guarantors SECTION 1306. Limitation on Liability ARTICLE FOURTEEN SUBORDINATION OF SUBSIDIARY GUARANTEES SECTION 1401. Applicability of Article SECTION 1402. Subsidiary Guarantees Subordinate to Senior Debt of Subordinate Guarantors SECTION 1403. Payment Over of Proceeds Upon Dissolution, Etc. SECTION 1404. No Payment When Senior Debt of such Subsidiary Guarantor in Default SECTION 1405. Payment Permitted If No Default SECTION 1406. Subrogation to Rights of Holders of Senior Debt of such Subsidiary Guarantor SECTION 1407. Provisions Solely to Define Relative Rights SECTION 1408. Trustee to Effectuate Subordination SECTION 1409. No Waiver of Subordination Provisions SECTION 1410. Notice to Trustee SECTION 1411. Reliance on Judicial Order or Certificate of Liquidating Agent SECTION 1412. Trustee Not Fiduciary for Holders of Senior Debt of such Subsidiary Guarantor SECTION 1413. Rights of Trustee as Holder of Senior Debt of such Subsidiary Guarantor; Preservation of Trustee’sRights SECTION 1414. ArticleApplicable to Paying Agents SECTION 1415. Defeasance of this ArticleFourteen ARTICLE FIFTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION 1501. Company’s Option to Effect Defeasance or Covenant Defeasance SECTION 1502. Defeasance and Discharge SECTION 1503. Covenant Defeasance SECTION 1504. Conditions to Defeasance or Covenant Defeasance SECTION 1505. Deposited Money and U.S. Government Obligations to be Held in Trust; Miscellaneous Provisions SECTION 1506. Reinstatement ARTICLE SIXTEEN SINKING FUNDS SECTION 1601. Applicability of Article SECTION 1602. Satisfaction of Sinking Fund Payments with Securities SECTION 1603. Redemption of Securities for Sinking Fund SCHEDULE I SUBSIDIARY GUARANTORS iv BOOTS & COOTS, INC. RECONCILIATION AND TIE OF CERTAIN SECTIONS OF THIS INDENTURE RELATING TO SECTIONS 310 THROUGH 318, INCLUSIVE, OF THE TRUST INDENTURE ACT OF 1939: INDENTURE TRUST INDENTURE ACT SECTION SECTION Section310(a)(1) 609 (a)(2) 609 (a)(3) Not Applicable (a)(4) Not Applicable (b) 608 610 Section311(a) 613 (b) 613 Section312(a) 701 702 (b) 702 (c) 702 Section313(a) 703 (b) 703 (c) 703 (d) 703 Section314(a) 704 (a)(4) 101 1004 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 Section315(a) 601 (b) 602 (c) 601 (d) 601 (e) 514 Section316(a) 101 (a)(1)(A) 502 512 (a)(1)(B) 513 v (a)(2) Not Applicable (b) 508 (c) 104 Section317(a)(1) 503 (a)(2) 504 (b) 1003 Section318(a) 107 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. vi INDENTURE, dated as of , 20, among Boots & Coots, Inc., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “ Company ”), having its principal office at 7908 N. Sam Houston Parkway W., 5thFloor, Houston, Texas 77064, each of the Subsidiary Guarantors (as hereinafter defined) and [ TRUSTEE’S NAME ] , a [ ] duly organized and existing under the laws of[ ] , as Trustee (herein called the “ Trustee ”). RECITALS OF THE COMPANY AND THE SUBSIDIARY GUARANTORS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (herein called the “ Securities ”), to be issued in one or more series as in this Indenture provided. The Company and the Subsidiary Guarantors are members of the same consolidated group of companies. The Subsidiary Guarantors will derive direct and indirect economic benefit from the issuance of the Securities. Accordingly, each Subsidiary Guarantor has duly authorized the execution and delivery of this Indenture to provide for its full, unconditional and joint and several guarantee of the Securities to the extent provided in or pursuant this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of this instrument; (4)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; (5)the words “herein”, “hereof”, “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; and (6)unsecured Debt shall not be deemed to be subordinate or junior to secured Debt merely by virtue of its nature as unsecured Debt. “Act”, when used with respect to any Holder, has the meaning specified in Section104. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing; provided that direct or indirect beneficial ownership of 10% or more of the Voting Stock of a Person shall be deemed to be control. 1 “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section614 to act on behalf of the Trustee to authenticate Securities of one or more series. “Board of Directors” means, with respect to the Company, either the board of directors of the Company or any committee of that board duly authorized to act for it in respect hereof, and with respect to any Subsidiary Guarantor, either the board of directors of such Subsidiary Guarantor or any committee of that board duly authorized to act for it in respect hereof. “Board Resolution” means, with respect to the Company or a Subsidiary Guarantor, a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company or such Subsidiary Guarantor, as the case may be, to have been duly adopted by its Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day”, when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment are authorized or obligated by law or executive order to close. “Capital Stock” of any Person means any and all shares, interests, participations or other equivalents (however designated) of corporate stock or other equity participations, including partnership interests, whether general or limited, of such Person. “Commission” means the Securities and Exchange Commission, from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Stock” means the common stock, no par value, of the Company as the same exists at the date of execution and delivery of this Indenture or other Capital Stock of the Company into which such common stock is converted, reclassified or changed from time to time. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by its Chairman of the Board of Directors, its Vice Chairman of the Board of Directors, its President or a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Conversion Agent” means any Person authorized by the Company to convert any Securities on behalf of the Company. “Corporate Trust Office” means the principal office of the Trustee in [,
